Chapman and Cutler LLP Attorneys at Law ● Focused on Finance® 111 West Monroe Street Chicago, IL60603-4080 T 312.845.3000 F 312.701.2361 www.chapman.com November10, 2015 Division of Investment Management Securities and Exchange Commission treet N.E. Washington, D.C.20549 RE:Amplify ETF Trust To Whom It May Concern: On behalf of the Amplify ETF Trust (the “Registrant”), we are transmitting the Registrant’s registration statement on FormN-1A (the “Registration Statement”) for the purpose of registering shares of the Amplify Consumer Discretionary ETF under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended. If we may cooperate with you in any way in the processing of the Registration Statement, please telephone the undersigned at (312) 845-3273. Very truly yours, Chapman and Cutler llp By: /s/Walter L. Draney Walter L. Draney Enclosure
